Lawrence, Judge:
Plaintiff imported two sundials which, were classified by the collector of customs as articles not specially provided for, in chief value of metal, plated with gold, and duty was imposed thereon at the rate of 65 per centum ad valorem as provided in paragraph 397 of the Tariff Act of 1930 (19 U.S.C. § 1001, par. 397).
The only claim of plaintiff relied upon, others having been abandoned, is that said merchandise should have been classified within the provision for “any mechanism, device, or instrument intended or suitable for measuring * * * time” in paragraph 368 of said act (19 U.S.C. § 1001, par. 368), as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, supplemented by Presidential notification, 86 Treas. Dec. 337, T.D. 52820, and dutiable at the rate of $2.25 each, plus 32% per centum ad valorem.
The importation is described on the manufacturer’s invoice, attached to the consular invoice, as follows:
9003 Sun Dial Brass and marble France Made * * *
9004 Sun Dial Brass and marble France Made * * *
The sole question for our determination is whether the items above described are mechanisms, devices, or instruments intended or suitable for measuring time within the meaning of paragraph 368, sufra.
We deem it a matter of common knowledge of which the court may take judicial notice that from time immemorial sundials have, by common repute, been recognized as time-measuring devices. This conclusion is amply supported by the following definitions:
Standard Dictionary (1931):
A device that measures time by means of the shadow of a style or gnomon thrown on a dial.
Webster’s New International Dictionary (1939) :
An instrument to show the time of day by the shadow of a gnomon, or style, on a plate (usually horizontal), or on a cylindrical surface.
*120Webster’s New World Dictionary of the American Language (1958):
sundial * * * n. an instrument that indicates time by the position of the shadow of a pointer or gnomon cast by the sum on the face of a dial marked in hours.
An interesting sidelight on the history and antiquity of sundials is contained in volume 7 of the Encyclopaedia Britannica, at page 810, under the heading “Dial and DialliNG,” subheading “History”:
* * * The earliest mention of a sundial has been thought to be found in Isaiah xxxviii. 8: “Behold, I will bring again the shadow of the degrees, which is gone down in the sundial of Ahaz, ten degrees backward.” But a more correct translation may be “down the steps of Ahaz, 10 steps backwards.” The date of this would be about 700 years before the Christian era, but there is no evidence that there was a sundial. The earliest of all sundials of which we have any certain knowledge is a_J -shaped Egyptian dial in the Berlin museum, in which the upright of the_J. throws longer or shorter shadows along the horizontal limb which is divided into six hours. * * *
Of further interest, on page 311 of the Encyclopaedia Britannica, is a figure illustrating a portable analemmatic sundial of the 16th century. This is described as consisting of two dials. “When they have been so adjusted that the two readings agree, the correct time is indicated.” The illustration also shows the hours of the day in roman numerals in much the same manner as on the modern clock or watch.
Defendant, in its brief, invites our attention to the case of United States v. John B. Stetson Co., 21 C.C.P.A. (Customs) 3, T.D. 46319, in support of the proposition that the common meaning to be ascribed to statutory language is a matter to be determined by the court; that, in making this determination, the court may refer to standard works of authority as an aid to its own understanding of the meaning of words. This is a well-established principle and we have applied it here.
However, defendant contends that “the very nature and character of the imported sundials are such that any so-called measurement of time by said sundials is not such a measurement of time as is contemplated by the language of the Tariff Act or Trade Agreement, as can be seen by the articles enumerated in said paragraph 368.”
Inferentially, defendant would exclude sundials from paragraph 368 by invoking the rule of noscitur a sociis or ejusdem generis. We see no reason, however, for resorting to rules of construction and, in a sense, creating a doubt where none exists. The meaning of the words “any mechanism, device, or instrument intended or suitable for measuring * * * time” is clear and free from ambiguity.
For the reasons expressed above, we find and hold that the sundials in controversy are, in fact and in law, within the statutory provision *121for devices or instruments intended or suitable for measuring time in paragraph 368, supra, and are properly dutiable at the rate of $2.25 each, plus 32% per centum ad valorem, as claimed by plaintiff. To that extent, the protest is sustained. All other claims, having been abandoned, are dismissed.
Judgment will be entered accordingly.